DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 24-46 are allowed.
The following is an examiner’s statement of reasons for allowance:

Mojzis (WO 01/44097 A1) is considered the closest prior art reference to the claimed invention of independent claim 24.

Claim 24 claims:
A self-erecting crane comprising a mast which is mounted on a rotating platform and supporting a boom, said self-erecting crane being configurable between a transport configuration wherein the mast and the boom are folded back on themselves, and a working configuration wherein the mast and the boom are unfolded, said mast supporting a hitch element provided with a hitch shaft suitable for being coupled on a fifth wheel provided on a rear platform of a tractor truck in the transport configuration, said rotating platform being located in the transport configuration at the rear of the mast while the hitch element is located at the front of the mast in a front hitch area which is dimensioned to come above the rear platform of the tractor truck for a transport on a fifth wheel, and wherein the rotating platform is mounted on a chassis supporting at least one set of wheels,

wherein said self-erecting crane comprises a mooring system located on the front hitch area of the mast, such that this mooring system is located on the underside of the mast in the transport configuration, and in that it comprises at least one removable ballasting element which is configured to be:

- in the transport configuration, temporarily moored on the mast by means of the mooring system, so that said removable ballasting element is located under the mast in the front hitch area of the mast, and

- in the working configuration, mounted on the rotating platform.

Mojzis (considered the prior art of record) does not disclose nor would have been obvious to the limitation(s) of wherein said self-erecting crane comprises a mooring system located on the front hitch area of the mast, such that this mooring system is located on the underside of the mast in the transport configuration, and in that it comprises at least one removable ballasting element which is configured to be: in the transport configuration, temporarily moored on the mast by means of the mooring system, so that said removable ballasting element is located under the mast in the front hitch area of the mast, and in the working configuration, mounted on the rotating platform, in conjunction with the remaining limitations of independent claim 24. 

From review of the prior art, the prior art does not disclose nor teach a mooring system supporting a removable ballast in the front hitch area of the mast, as the ballast element of prior art cranes are always located to the rear of the front hitch area. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/